
	

113 HR 5527 IH: Promoting Women in Entrepreneurship Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5527
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Esty (for herself and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To authorize the National Science Foundation to support entrepreneurial programs for women.
	
	
		1.Short titleThis Act may be cited as the Promoting Women in Entrepreneurship Act.
		2.FindingsThe Congress finds that—
			(1)women make up almost 50 percent of the workforce, but less than 25 percent of the workforce in
			 science, technology, engineering, and mathematics (STEM) professions;
			(2)women are less likely to focus on the STEM disciplines in undergraduate and graduate study;
			(3)only 26 percent of women who do attain degrees in STEM fields work in STEM jobs;
			(4)there is an increasing demand for individuals with STEM degrees to extend their focus beyond the
			 laboratory so they can be leaders in discovery commercialization;
			(5)studies have shown that technology and commercialization ventures are more successful when women
			 are in top management positions; and
			(6)the National Science Foundation’s mission includes supporting women in STEM disciplines.
			3.Supporting women’s entrepreneurial programsSection 33 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a) is amended—
			(1)by striking and at the end of paragraph (10);
			(2)by striking the period at the end of paragraph (11) and inserting ; and; and
			(3)by adding at the end the following new paragraph:
				
					(12)support entrepreneurial programs that recruit and support women to extend their focus beyond the
			 laboratory and into the commercial world..
			
